Helm, J.
While the matters here involved are presented in the form of an agreed case, the proceeding is in the nature of mandamus to compel respondent, the county treasurer, to pay a certain county warrant owned by relator. But a single question is submitted for adjudication. This question may be concisely stated as follows: Can a county in this state which has reached the constitutional limit of indebtedness assign its incoming revenue, by orders drawn thereon, to the payment of *137the necessary current expenses, so as to postpone, in favor of the new orders thus issued, the discharge of its prior valid indebtedness represented by outstanding registered warrants?
Section 637, General Statutes, under which most, if not all, of the warrants constituting the floating debt of Conejos county were issued, enters into and forms a part of the contract represented thereby. People v. Hall, 8 Colo. 485. This statute provides that such orders or warrants, when not taken up at the date of presentation, “ shall be entitled to a preference as to payment according to the order of time in which they may be presented to the county treasurer. ” Therefore the county is bound by contract to give these orders precedence in payment over all orders subsequently issued. The county commissioners can take no step, either with or without legislative sanction, that shall impair the obligation of these contracts. People v. Hall, supra. Tet their action, accoi’ding to relator’s view, has precisely this effect. As construed by him, it postpones outstanding warrants to those assigning the incoming revenue for 1887 in payment of current expenses. We do not appreciate the pertinency or justice of counsel’s assault upon section 2, page 241, Session Laws 1887. This section is obnoxious to none of the constitutional objections urged. The trouble, if any trouble there be, is not with the statute, but with the action of the county commissioners. If that body sought to dedicate, absolutely, eighty per cent, of the current incoming revenue to the payment of current expenses, regardless of outstanding warrants, they were attempting to violate a plain requirement of the statute. The last proviso of the section expressly declares that prior outstanding valid warrants must be redeemed under the funding statute, or they shall be first paid, in the order of registry, from the incoming revenue. It qualifies the preceding provisions, and undoubtedly controls the resolution of the commissioners. With this *138limitation, the action of the county commissioners, so far as presented to us, seems regular. The foregoing subject has already been considered by this court. In discussing the constitutional limitations regarding county indebtedness we have said: “Counties may provide, under the funding statute, for the payment of all outstanding orders constituting a legal indebtedness. Such an indebtedness, therefore, when thus disposed of, does not interfere with the use of the current general revenue to defray the current expenses. And counties in all cases have the power to so adjust their affairs that valid warrants may issue in payment of such expenses as they accrue. * * *” People v. May, 9 Colo. 404. This language is as easily understood as is that of the statute. And it is difficult to perceive how the meaning of either the decision or statute could be mistaken. The warrant of relator is not entitled to payment till the prior valid warrants issued under section 637, General Statutes, are paid, or redeemed in the manner provided by the funding act.

Writ denied.